Citation Nr: 1015887	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-11 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability, and if so, whether service connection is 
warranted.

2.  Entitlement to an initial compensable disability rating 
for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1980 and from January 1983 to August 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2004 and a December 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In the October 2004 rating 
decision, the RO reopened a previously denied claim of 
service connection for a back disability, but denied the 
reopened claim on the merits.  In that same decision, the RO 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable disability rating, 
effective from September 1, 1994.  The issue of entitlement 
to an increased rating for bilateral hearing loss was 
deferred pending the outcome of a current VA examination 
report.  The VA audiological examination was subsequently 
held in November 2004.

In the December 2004 rating decision, the RO awarded a 
separate grant of service connection for tinnitus with a 10 
percent disability evaluation assigned effective from March 
10, 2004.  In that same decision, the initial noncompensable 
rating assigned for the bilateral hearing loss was confirmed 
and continued.  

The Veteran disagreed with the denial of service connection 
for a back disability and disagreed with the noncompensable 
evaluation assigned for the Veteran's bilateral hearing loss.  
In a Statement of the Case dated February 9, 2006, the RO 
addressed the issue of entitlement to a compensable rating 
for the service-connected hearing loss.  In a Statement of 
the Case dated February 21, 2006, the RO addressed the issue 
of service connection for a back disability.  

The Veteran's perfected his appeal as to both issues with the 
submission of a timely substantive appeal (VA Form 9), which 
was received at the RO in March 2006.  In this document, the 
Veteran argues that the 10 percent rating for tinnitus should 
also be assigned since September 1994.  The  issue of 
entitlement to an earlier effective date for the grant of 
service connection for tinnitus with the 10 percent rating 
assigned has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The reopened claim of service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1983 decision, the Board denied the 
Veteran's claim of service connection for a back disability.  

2.  The Veteran re-entered active military duty from January 
1983 to August 1994 and he filed a pre-discharge claim to 
reopen the previously denied claim of service connection for 
a back disability in February 1994.  

3.  The February 1994 claim was not adjudicated until a 
subsequent claim of service connection for a back disability, 
received at the RO in October 1994, was denied by the RO in a 
letter dated in February 2005 explaining that new and 
material evidence had been requested, but had not been 
received, to reopen the previously denied claim of service 
connection for a back disability.  A notice of disagreement 
was not received within the subsequent one-year period, and 
that decision became final.

4.  Evidence submitted since the RO's February 1995 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability, and therefore raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received since the RO's 
February 1995 decision which denied service connection for a 
back disability, thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although it is apparent that the RO reopened the previously 
denied claim of service connection for a back disability, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for back disability, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance with respect to reopening 
previously denied claims.  In other words, despite any defect 
in the notice provided to the Veteran regarding new and 
material evidence, the matter is subsequently reopened by the 
Board; thus, any defect in this regard results in harmless 
error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 1983 decision, the Board denied the Veteran's 
original claim of service connection for a back disability.  
The basis for the denial was that, despite that fact that the 
service treatment records showed an in-service back injury, 
it was discovered that the Veteran had an underlying pre-
existing congenital defect of scoliosis and no permanent 
increase in the basic pathology of the developmental disorder 
was shown by the evidence of record at that time.  The August 
1983 Board decision is final.  

Meanwhile, while the Veteran's claim was pending at the 
Board, the Veteran had subsequently returned to active duty 
in January 1983.  The Veteran served on active duty until 
August 1994.  Prior to his discharge, the Veteran filed a 
pre-discharge claim of service connection for a back 
disability in February 1994.  That claim was never formally 
adjudicated, and the Veteran filed another claim in October 
1994.  In a December 1994 letter to the Veteran, the RO 
explained that the Veteran's previous claim of service 
connection for a back disability had been previously denied 
by the Board in an August 1983 decision, and that new and 
material evidence was necessary to reopen the previously 
denied claim.  The Veteran did not respond to that letter, 
and the RO, in February 1995 correspondence to the Veteran, 
explained to him that because he did not submit any new and 
material evidence his claim was denied.  The Veteran did not 
timely appeal that determination and it became final.  

Currently, the appellant contends that he developed a chronic 
back disability during service, as evidenced by the service 
treatment records from his second period of service.  The 
Veteran further maintains that the in-service back injury 
aggravated the pre-existing congenital scoliosis, as 
evidenced by no pain prior to the injury, and consistent 
complaints of pain since the injury.  

Additional evidence has been added to the record, including 
the service treatment records from the Veteran's lengthy 
second period of service, as well as correspondence from the 
Veteran regarding continuity of symptoms since the original 
injury in 1976.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that new and material evidence had not been 
received to reopen the claim, in part because no new evidence 
had been added to the claims file since the Board's 1983 
denial of service connection, and in part because the Veteran 
did not submit any additional evidence to support his claim 
when prompted to do so by the December 1994 letter.  

Since the prior final decision, evidence has been added to 
the claims file, including the service treatment records from 
the Veteran's second period of service, as well as 
correspondence from the Veteran regarding continuity of 
symptoms since the original injury in 1976.  

Thus, the additional evidence is new and material and 
reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disability having been submitted, the claim is reopened.




REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 
2002).  

A review of the service treatment records show that the 
Veteran entered service in April 1973 with no pertinent 
abnormalities reported.  Pre-existing scoliosis was not noted 
at the time of entry in April 1973.  The service treatment 
records further reflect that the Veteran suffered injury to 
his back and/or complained of back pain in June 1976 and 
April 1978.  The Veteran continued to complain of 
intermittent back pain since that time.  The records further 
reflect that the Veteran was treated for back pain in April 
1981 and January 1982.  

An x-ray study of the lumbar spine taken in April 1982 (in 
between the Veteran's two periods of active duty) revealed a 
lumbar scoliosis with convexity to the right side.  The disc 
space between L3-L4 was narrowed.  There was also a wedge-
shaped deformity of D12 and L1.  It was noted that the 
changes appeared to be congenital as there was fusion of the 
spinous processes of L3 and L4.  The diagnoses were "by 
history only, not clinically apparent, nonlimiting, 
description of chronic right low back pain with occasional 
right gluteal radiation, and [l]umbar scoliosis . . . 
apparently congenital or of early developmental origin."  

According to the Board's 1983 decision, the only chronic back 
condition noted at that time was a congenital developmental 
defect of scoliosis.  However, after the Veteran entered his 
second period of service, it became apparent that the Veteran 
had a chronic back problem.  What remains unclear, and not so 
obvious is whether the chronic problems shown since the first 
period of service are all related to the congenital defect of 
scoliosis, or whether there was a superimposed injury in 
service.
Under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected.  38 C.F.R. § 3.303(c); see also 38 C.F.R. 
§ 4.9.  Service connection is still permissible, however, for 
such a disorder in the limited circumstance when there has 
been aggravation of a pre-existing condition during service 
by superimposed disease or injury.  See VAOPGCPREC 82-90 
(July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995).  

This situation is exactly what the Veteran is claiming, yet 
it has never been addressed by a VA examiner in conjunction 
with his claim.  Because there were absolutely no complaints 
of pain prior to the initial in-service back injury in 1976, 
and because there have been consistent complaints of back 
pain since that time, there remains some question as to 
whether the Veteran's initial injury (or any subsequent 
injury) aggravated his pre-existing congenital defect.  
Moreover, no examination has been conducted to determine 
whether the Veteran has a current disability that may have 
been incurred during the second period of active duty that is 
unrelated to any pre-existing congenital or developmental 
back defect.  A remand is necessary so that these questions 
can be addressed by an examiner.

Regarding the severity of the service-connected hearing loss, 
the Veteran's hearing was last examined in November 2004, 
over five years ago.  Since then, the Veteran reported in his 
January 2005 Notice of Disagreement that his hearing loss 
significantly interfered with his employment as a teacher 
because he could not hear the students in the back of the 
classroom.  Accordingly, another VA audiology examination is 
necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
hearing loss and his back disability 
since discharge from service, not already 
associated with the claims file.  
2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical history referable 
to the claimed back disability.  The 
examiner should (1) identify if any 
congenital or developmental abnormality, 
such as scoliosis exists, and if so, 
describe the extent and severity of such 
a defect.  Then, the examiner should (2) 
determine if the Veteran has other 
disease or injury of the spine or low 
back area that is related to, or 
independent from, any congenital or 
developmental defect.  

In particular, the examiner should opine 
as to whether (a) the Veteran's 
documented in-service injuries are at 
least as likely as not (a probability of 
50 percent or greater) related to any 
current back disability, (b) whether any 
in-service injuries at least as likely as 
not aggravated a pre-existing congenital 
or developmental defect, and if so, what 
percentage of any current disability is 
attributable to the aggravation.  In so 
opining, the examiner should consider the 
service treatment records, pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service treatment 
records which show no pre-existing back 
pain prior to the injury in 1976 and the 
Veteran's lack of symptoms prior to that 
date, and continuity of symptoms since 
that time.  The examiner should also 
consider any VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
with a complete rationale provided for 
all opinions and all indicated testing 
must be accomplished.  

3.  Schedule the Veteran for a VA 
audiometric examination to determine the 
current extent of the Veteran's bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
provide an evaluation of the Veteran's 
bilateral hearing acuity and a 
description of any functional impairment 
imposed by his disability, including, but 
not limited to effect on employment.

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


